Citation Nr: 0415934	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  99-24 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for claimed hearing 
loss.  

2.  Entitlement to service connection for degenerative 
arthritis of the knees and ankles, claimed as joint pain due 
to an undiagnosed illness.  

3.  Entitlement to service connection for sleep apnea, 
claimed as headaches due to an undiagnosed illness.  

4.  Entitlement to service connection for a dysthymic 
disorder, claimed as fatigue due to an undiagnosed illness.  


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from March 1976 to June 1976 and 
from October 1990 to June 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 decision by the RO.  



FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's claim has been obtained.  

2.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War from 
October 11, 1990 to June 28, 1991.  

3.  The veteran currently is shown as likely as not to have a 
bilateral hearing loss that developed due to noise exposure 
in service.  

4.  The veteran did not manifest degenerative arthritis of 
the knees and ankles, sleep apnea or a dysthymic disorder in 
service or for many years thereafter.  

5.  The claimed joint pain is due to degenerative arthritis 
of the knees and ankles that is not shown to be due to any 
event in service.  

6.  The claimed headaches are shown to be due to sleep apnea.  

7.  The claimed fatigue is shown to be due to a dysthymic 
disorder.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to he veteran, his 
bilateral hearing disability is due to disease or injury that 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 2002); 38 C.F.R. § 3.303 (2003).  

2.  The veteran's disability manifested by degenerative 
arthritis with joint pain of the knees and ankles is not due 
to an undiagnosed illness or other disease or injury that was 
incurred in or aggravated by service; nor may arthritis be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 1117, 1118 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2003).  

3.  The veteran's disability manifested by sleep apnea with 
headaches is not due to an undiagnosed illness or other 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 1117, 1118 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2003).  

4.  The veteran's disability manifested by a dysthymic 
disorder with fatigue is not due to an undiagnosed illness or 
other disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 1117, 1118 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, and notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the veteran's claim for service connection 
for bilateral hearing loss, the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  

In view of the Board's favorable action with respect to 
service connection for a bilateral hearing loss, further 
assistance is unnecessary to aid the veteran in 
substantiating his claim.  

With respect to the veteran's other claims of service 
connection, the Board notes that the RO issued a letter dated 
in March 1998 regarding the veteran's claims for disability 
benefits based on Persian Gulf War service.  

Another letter was issued later that month instructing the 
veteran to submit written statements from lay witnesses who 
had personal knowledge of the veteran's disabilities claimed 
as due to Persian Gulf War service.  

The veteran responded by submitting lay statements.  In a 
July 1998 Report of Contact (VA Form 119), the veteran was 
informed that outpatient treatment records were requested for 
the period from March 1997 to November 1997 and that the 
earliest VA medical records were dated in November 1997.  

In a letter dated in April 2003, the RO informed the veteran 
of the medical and other evidence needed to substantiate his 
claim and of what medical or other evidence he was 
responsible for obtaining.  VA also identified which evidence 
it was responsible for obtaining.  

In the August 1999 Statement of the Case (SOC), the RO 
provided the veteran with the pertinent regulatory provisions 
regarding his claims of service connection for manifestations 
claimed as due to an undiagnosed illnesses.  

Also, in the March 2004 Supplemental Statement of the Case 
(SSOC), the veteran was provided the regulations pertaining 
to VA's duty to assist in the development of claims under 
38 C.F.R. § 3.159.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the Board notes that the veteran was accorded VA 
examinations that were completed in March and April 1998.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.   



Factual Background

In this case, the veteran's DD Form 214 shows that the 
veteran served in the Persian Gulf War as a transportation 
crewmember with 131st Transportation Company, Williamstown, 
Pennsylvania Army National Guard (on active federal service).  

It is undisputed that he is a "Persian Gulf veteran" as that 
term is defined by law for purposes of entitlement to 
compensation benefits for disability due to undiagnosed 
illness.  38 U.S.C.A. § 1117(e) (West 2002); 38 C.F.R. § 
3.317(d) (2003).  The veteran's complaints relate to his 
service in the Persian Gulf.  

Before addressing the claims below, the Board points out that 
neither the veteran nor his representative asserts that any 
of the claimed conditions are related to the veteran's first 
period of active military service, 12 weeks in 1976.  The 
Board has nevertheless reviewed the veteran's service medical 
records covering this first period of service, and indeed, 
there is no indication that he complained of, or was 
diagnosed with, sleep apnea with headaches, or dysthymic 
disorder with fatigue.  

However, in March 1976, the veteran was treated for pain in 
the left lower quadrant and right knee.  X-ray studies were 
negative, and there was no evidence of injury or swelling.  
In April 1976, the veteran was treated for rib fracture.  The 
veteran was reported to feel well enough to return to duty 
with his medical profile lifted.   The veteran has not sought 
VA compensation benefits for these injuries or contended 
aggravation during his second period of active duty.  

The veteran's claim for compensation benefits was received in 
December 1997 when he noted the onset in 1991 of a variety of 
symptoms, which he listed as skin sores, right ear hearing 
loss, sore joints, passing blood, severe headaches, dizziness 
and fatigue.  

The veteran submitted lay statements from family members and 
friends who reported their observations of changes in his 
health and mood following his return from the Persian Gulf.  
The lay witnesses recalled the veteran complaining of having 
headaches, fatigue, mood swings, aches and pains, hearing 
loss, skin problems and intestinal difficulties.  The 
statements also noted the that the veteran was "the picture 
of health" before he left for active duty.  Most of the lay 
witnesses believed that the veteran's Persian Gulf experience 
caused his multiple illnesses.  

In the veteran's own statements in support of his claims, the 
veteran reported a continuity of symptomatology, that 
included headaches, joint pain in the legs and ankles, 
dizziness spells, hypertension, fatigue, intestinal 
difficulties and throat problems.  He contended that his 
multiple health conditions were the result of his being in 
the Persian Gulf.  

The service medical records for his period of active duty 
during the Persian Gulf War are negative for any complaints, 
treatment or diagnosis related to joint pain of the lower 
extremities, sleep apnea, headaches, dysthymic disorder or 
fatigue.   

On his report of medical history at separation in May 1991, 
the veteran checked "YES" to "frequent or severe 
headaches," "ear/nose/throat trouble," and "hearing 
loss."  Doctor's notes from that report noted right ear 
hearing difficulty for a 2-week period.  No other notation 
was reported.  

In January 1998, the veteran was treated at VA with a 
provisional diagnosis of Gulf War Syndrome regarding his 
multiple somatic complaints.  The examiner noted the need for 
follow-up examinations.  

On VA neurological disorders examination in March 1998, the 
veteran was noted to have headaches beginning in January 
1991.  He stated that the headaches occurred in the morning 
then wore of as the day progressed.  The veteran also 
reported that he gained 25 to 30 pounds since his return from 
the Persian Gulf and that his snoring had become so loud that 
his spouse could no longer sleep in the same room.  He did 
not know whether he stopped breathing at night.  Formal 
neurological examination was normal.  

The examiner's impression was that the veteran had early 
morning headaches that might be related to obstructive sleep 
apnea given his recent weight gain and history of snoring.  
In an addendum dated on April 1, 1998, the examiner stated 
his belief that his headaches were secondary to the sleep 
apnea.  

On VA examination in March 1998, the veteran was noted to 
have a history of bilateral knee and ankle pain.  He denied 
any significant injury to his knees or ankles and reported 
having very severe ankle pain when walking on uneven ground.  
Likewise, the knee pain was reported to be chronic and 
exacerbated by weight bearing.  

On physical examination, the veteran ambulated with a normal 
gait on a flat surface.  On the right, the veteran had 
dorsiflexion to 10 degrees with mild tenderness observed, and 
plantar flexion to 30-35 degrees on the right.  

On the left, the veteran had dorsiflexion to 5 degrees with 
plantar flexion to 30-35 degrees.  The veteran had symmetric 
inversion and eversion that did not exacerbate his pain.  The 
veteran was tender to palpation along the medial lateral 
aspect of the calcaneus, bilaterally.  Forced inversion and 
eversion of the calcaneus greatly exacerbated the veteran's 
pain, bilaterally.  

The range of motion of the knees was from full extension to 
120 degrees of flexion.  The knees were relatively painless 
for the veteran during examination.  He had crepitus at the 
patellofemoral joint, bilaterally, but worse on the right 
than on the left.  Radiographs of the knees showed early 
degenerative arthritis.  Radiographs of the ankles showed 
complete obliteration of the subtalar joint with some mild 
mediolateral joint space irregularity.  

The examiner's assessment was that the veteran had signs, 
symptoms, and radiographic findings consistent with severe 
subtalar arthritis, bilaterally, and medial compartment 
arthritis of the knees, bilaterally.  

Given the lack of antecedent trauma for either of those 
conditions, the examiner rendered the diagnosis of 
degenerative arthritis of the knees and subtalar joints, 
bilaterally.  He opined that it was "certainly possible that 
marching, particularly on uneven terrain [had] contributed to 
the subtalar arthritis, however, the degree to which it [had] 
exacerbated or contributed to the problem [was] not 
determinable."  

On VA examination in April 1998, the veteran was noted to 
have served in the National Guard for 23 years.  While 
deployed in the Persian Gulf, the veteran was employed as a 
truck driver.  He recalled very traumatic experiences from 
being awakened by noise, the weather conditions, insect 
bites, bad sanitary conditions and the development of skin 
rashes.  

He reported that he had "not been feeling right ever since 
he returned from the Persian Gulf."  He had fatigue coupled 
with sleeping problems, respiratory problems, headaches, 
hearing loss and memory problems.  

The examiner noted the veteran's depressed mood and loss of 
interest in his work as a parts runner and in his family and 
recreational pastimes.  The examiner noted that the veteran's 
negative account of any major manic or depressive episodes in 
his prior history.  It was also noted that the veteran met 
one of the criteria for the diagnosis of post-traumatic 
stress disorder with manifestations of overeating, insomnia, 
low energy and fatigue, low self esteem and poor 
concentration.  The examiner's Axis I diagnosis was that of 
dysthymic disorder.  The veteran's assigned Global Assessment 
of Functioning (GAF) score was 45-50.  

The VA outpatient treatment records dated from April 1998 to 
December 1999 reflect the veteran's ongoing symptoms of 
arthritis, headaches, sleep difficulty and anxiety.  

As part of his treatment for sleep apnea, the veteran 
underwent a tonsillectomy, uvulopalatoplasty and cautery of 
the inferior turbinates in January 1999.  The veteran 
considered this surgery to be successful in that his sleep 
was improved, he stopped snoring, and woke up feeling very 
well.  

In a July 1998 primary care outpatient treatment record, the 
veteran's Gulf War syndrome was noted.  The veteran continued 
to complain of having sleep apnea, muscle and joint aches.  
Dysthymia was noted to be "improved" due to use of Zoloft.  

In October 1998, the veteran returned to the Persian Gulf 
clinic for follow-up treatment.  While the veteran reported 
ongoing symptoms of diarrhea and achy knees/ankles, his mood 
was reported to be "significantly brighter."  

On examination, the veteran had full range of motion of the 
lower extremities that were non-tender to palpation.  The 
examiner's impression was that of controlled hypertension, 
knee/ankle pain with x-ray evidence of bony spurring 
suggestive of degenerative joint disease, and stable 
dysthymia.  

The private medical records from the veteran's cardiologist, 
pertain mostly to treatment for hypertension with episodes of 
neurocardiogenic syncope.  Generally, the records reflect 
improvement in controlling his symptoms with medication.  

In February 2000, the veteran underwent a Persian Gulf War 
examination.  The veteran reported working in transportation 
and driving trucks in Saudi Arabia, but did not have any 
combat or injuries.  

The veteran reported developing a flu-like illness.  He was 
medically treated and the illness resolved.  The veteran 
believed that his illnesses resulted in his multiple medical 
problems and symptoms.  Since leaving the Gulf, the veteran 
had knee and ankle pain and headaches.  

On physical examination, the veteran was appeared well 
nourished and in no distress.  The veteran was prescribed 
Motrin for his joint pain.  

In VA outpatient treatment records dated from August 2002 to 
February 2004, the veteran had follow-up treatment for his 
tachycardia, hypertension, and service-connected diarrhea.  
The veteran reported that his anxiety was well controlled 
with Sertraline.  

In February 2004, the veteran was seen on a follow-up basis 
for his chronic medical problems.  He was recently diagnosed 
with plantar faciitis with no complications.  He had no new 
complaints and was in no acute distress.  


Legal Criteria 

The veteran and his representative assert that he suffers 
from joint pain of the knees and ankles, sleep apnea with 
headaches, and dysthymic disorder with fatigue.  They argue 
that these conditions are related to his active military 
service, including as being due to undiagnosed illness.  

Generally, to establish service connection for a claimed 
disability on a direct basis, the facts, as shown by the 
evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if preexisting active service, was 
aggravated therein.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service; and for certain 
chronic diseases, such as arthritis or psychoses, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service, one year for 
arthritis. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  

With respect to claims of service connection for disabilities 
due to undiagnosed illness, the Board observes that on 
November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.    

That statute, in part, added a new section 1117 to Title 38, 
United States Code.  Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.  


In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non- 
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  

In April 1997, VA published an interim rule that extended the 
presumptive period to December 31, 2001.  This extension of 
the presumptive period was adopted as a final rule in March 
1998, and on October 21, 1998, Public Law 105-277, 
§1602(a)(1) added 38 U.S.C.A. § 1118, which codified the 
presumption of service connection for an undiagnosed illness.  

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006. This interim rule 
became effective November 9, 2001, with the comment period to 
end January 8, 2002.

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001" 
(hereafter the VEBEA).  This legislation amends various 
provisions of 38 U.S.C.A. §§ 1117, 1118, including a complete 
revision of § 1117(a), which now provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective dates 
of all of the cited amendments is March 1, 2002.  38 C.F.R. § 
3.317(a)(1)(i).

If signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian Gulf 
War presumption of service connection does not apply.  
VAOPGCPRC 8-98.


Analysis

Service connection for claimed joint pain of the knees and 
ankles

Taking into account the relevant evidence of record, the 
Board finds that service connection for the claimed joint 
pain in the knees and ankles is not warranted.  The Board 
notes that the veteran had no complaints of any joint pain 
during the period of active duty in the Persian Gulf War.  

While the record reflects a complaint of right knee and left 
lower quadrant pain in 1976, this symptom was acute and 
transitory and is unrelated to the veteran's current claims 
for service connection for disabilities resulting from an 
undiagnosed illness.  There has been no indication that the 
veteran was diagnosed with a knee or ankle disability in 
service or several years thereafter.  

There is no competent evidence linking the currently 
demonstrated knee or ankle arthritis to any event in service, 
or to a service-connected condition.  See 38 C.F.R. §§ 3.303, 
3.310.  Furthermore, there is no competent evidence which 
shows that the veteran had arthritis that was manifest to a 
compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  

Furthermore, the application of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 has an explicit condition that the claim be 
for a "chronic disability resulting from an undiagnosed 
illness." 38 U.S.C.A. § 1117 (emphasis added); see also 38 
C.F.R. § 3.317(a)(1)(ii). 

In addition, under 38 C.F.R. § 3.317 service connection for 
an undiagnosed illness requires objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed at 38 C.F.R. § 3.317(b) (emphasis added).  

In this case, the competent evidence shows that the veteran 
has joint pain of the knees or ankles due to degenerative 
arthritis, rather than as a manifestation of an undiagnosed 
illness.  

The Board notes that, on VA examination of March 1998, the 
veteran was clinically diagnosed with degenerative arthritis 
of the bilateral knees and subtalar joints.  While the VA 
examiner opined that it was "possible" that marching on 
uneven terrain contributed to the veteran's subtalar 
arthritis, the examiner's opinion was expressed in the rather 
speculative terms.  

 The Court has previously indicated that medical opinions, 
expressed in speculative language, do not provide the degree 
of certainty required for medical nexus evidence.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. 
West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  Thus, the examiner's statements in 
this regard cannot be viewed as a competent opinion with 
respect to etiology of the demonstrated degenerative 
arthritis.  

It is further noted, in relation to the diagnosis of 
degenerative arthritis of the knees and ankles, made in March 
1998, that if signs or symptoms have been medically 
attributed to a diagnosed (rather than undiagnosed) illness, 
the Persian Gulf War presumption of service connection does 
not apply.  

The Board notes that the veteran's assertions that he 
currently suffers from joint pain of the knees and ankles as 
a result of an undiagnosed illness sustained while in service 
are insufficient to substantiate his claim, without 
supporting medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 292, 294-95 (1991).  

The bottom line is that there is no medical evidence 
indicating that the veteran suffers from a bilateral knee and 
ankle disability that is related to an undiagnosed illness or 
other event in his period of active military service.  

The preponderance of the evidence is against the claim of 
service connection for a bilateral knee and ankle disability, 
and as such, the benefit-of-the-doubt doctrine does not 
apply, and service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Service connection for sleep apnea with headaches 

With regard to the claim that the veteran has headaches due 
to an undiagnosed illness, the Board finds that the claim 
must be denied.  The veteran's service medical records do not 
show that he was treated for headaches.  After service, the 
veteran is shown to have been diagnosed with sleep apnea.  

The March 1998 VA neurological disorders examination report 
attributed the condition to the veteran's weight gain of 25 
to 30 pounds and his history of snoring.  The examiner did 
not find a causal link between the veteran's sleep apnea and 
an undiagnosed illness.  Significantly, the examiner found 
that the claimed headaches were due to the sleep apnea.  
There is no competent evidence linking this sleep apnea with 
headaches to any event in service.  See 38 C.F.R. § 3.303.  

The application of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
has an explicit condition that the claim be for a "chronic 
disability resulting from an undiagnosed illness."  38 
U.S.C.A. § 1117 (emphasis added); see also 38 C.F.R. § 
3.317(a)(1)(ii).  In addition, under 38 C.F.R. § 3.317 
service connection for an undiagnosed illness requires 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed at 38 C.F.R. § 
3.317(b) (emphasis added).  

The Board therefore finds that the preponderance of the 
evidence is against the claim.  Accordingly, the Board finds 
that the claim of service connection for sleep apnea with 
headaches must be denied.  

The Board notes that the veteran's assertions that he 
currently suffers from headaches as a result of an 
undiagnosed illness sustained while in service are 
insufficient to substantiate his claim, without supporting 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
292, 294-95 (1991).  

There is no medical evidence indicating that the veteran 
suffers from a sleep apnea with headaches that is related to 
his period of active military service.  The preponderance of 
the evidence is against the claim for service connection for 
sleep apnea with headache disability, and as such, the 
benefit-of-the-doubt doctrine does not apply, and service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


Service connection for dysthymic disorder with fatigue

The Board finds that the claim must be denied.  The veteran's 
service medical records do not show that he was found to have 
any psychiatric disorder.  This condition was not diagnosed 
until 1998, and there is no competent evidence linking this 
diagnosed condition to any event in service.  See 38 C.F.R. § 
3.303.  The VA examination at that time related the veteran's 
manifestation of fatigue as being due to the psychiatric 
condition.  

The application of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
has an explicit condition that the claim be for a "chronic 
disability resulting from an undiagnosed illness."  38 
U.S.C.A. § 1117 (emphasis added); see also 38 C.F.R. § 
3.317(a)(1)(ii).  The claimed fatigue is shown to be due to a 
dysthymic disorder that is a diagnosed illness.  

The Board therefore finds that the preponderance of the 
evidence is against the claim.  Accordingly, the Board finds 
that the claim of service connection for dysthymic disorder 
with fatigue must be denied.  

The Board notes that the veteran's contention that he 
currently suffers from a psychiatric condition as a result of 
an undiagnosed illness sustained while in service is 
insufficient to substantiate his claim, without supporting 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
292, 294-95 (1991).


Service Connection for Bilateral Hearing Loss

In this case, the veteran's DD Form 214 reflects that the 
veteran was a reservist ordered into active duty in support 
of Operation Desert Shield/Desert Storm.  His primary 
specialty was in transportation.  

Based on evidence found in the veteran's medical records, he 
drove trucks carrying ammunition and food supplies to troops 
in Saudi Arabia and Kuwait.  Often, he would travel long 
distances in the desert, driving for 12 hours then resting 
for  8.  

The veteran asserts that, since his return from the Persian 
Gulf, he "could not hear."  

The veteran's hearing loss was documented at the time of his 
separation from service in a May 1991 report of medical 
examination.  In his May 1991 report of medical history, the 
veteran checked "YES" to hearing loss and ear/nose/throat 
trouble.  

The audiological evaluation showed pure tone thresholds, in 
decibels, as follows (converted to current standards):




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
40
50
LEFT
25
05
15
30
35

The examiner noted that the veteran was "routinely exposed 
to hazardous noise."  The examiner's assessment was that of 
mild to moderate high frequency hearing loss in the right 
ear, and mild high frequency hearing loss in the left.  Also 
noted on the report of medical examination was right ear 
cerumen impaction.  

In an addendum to the demobilization physical examination 
report, a second audiometric examination was conducted.  The 
audiological evaluation showed pure tone thresholds, in 
decibels, as follows (converted to current standards):




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
30
30
LEFT
20
00
10
25
25

In March 1998, the veteran underwent a VA audiometric 
examination.  He stated that he was in the Army National 
Guard for approximately 23 years and served in the Persian 
Gulf War.  During that time, he was in transportation.  He 
had noise exposure from driving a tractor-trailer throughout 
the Persian Gulf War.  His chief complaint was that of 
decreased hearing while serving in the Persian Gulf after his 
"right ear went shut."  

The veteran also complained of periodic, right ear tinnitus 
since 1991.  He reported a history of VA treatment for 
occasional dizziness and right ear infection.  In February 
1998, the veteran was noted to have difficulty hearing in his 
right ear.  He denied a family history of hearing loss and 
use of hearing aids.  

On the authorized audiological evaluation in March 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
25
40
LEFT
20
15
25
35
40

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 94 percent in the left ear.  
The four-frequency average was 25 decibels in the right ear 
and 29 in the left.  Audiometric testing indicated mild high 
frequency sensorineural hearing loss, bilaterally.  

In April 1998, the veteran underwent a VA ear disease 
examination.  The veteran reported a history of right ear 
problems that started while serving in Desert Storm.  He was 
not treated in-service for any ear condition but was later 
diagnosed by VA with otitis externa with associated 
sensorineural hearing loss.  

On examination, the veteran's right auditory canal was clear.  
The right tympanic membrane was intact and mobile; the left 
was clear and moved freely with pneumatic otoscope.  The 
examiner's impression was that of sensorineural hearing loss, 
mild, bilateral with associated history of otitis externa.  
The examiner did not feel that the veteran's bilateral 
hearing loss was secondary to military service.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In this case, the audiometric tests during service show some 
hearing loss show as likely as not that the veteran has a 
hearing disability for VA purposes.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).  Nonetheless, service connection can be 
established only if the evidence shows that the current 
hearing loss disability is related to a disease or injury in 
service.  Heuer v. Brown, 7 Vet. App. 379 (1995).  

While the Board has considered the negative nexus opinion 
offered by the VA examiner in April 1998, it finds the 
overall medical record to be in relative equipoise with 
respect to the claim of service connection for the 
demonstrated bilateral hearing loss.  

As noted previously, the veteran served as a truck driver in 
Saudi Arabia.  In his separation audiogram report dated in 
May 1991, the examiner noted that the veteran was "routinely 
exposed to hazardous noise" and revealed abnormal findings.  

Accordingly, by extending the benefit of the doubt to the 
veteran in this regard, the Board finds that service 
connection for the bilateral hearing loss is warranted.  


ORDER

Service connection for a bilateral hearing loss is granted.  

Service connection for degenerative arthritis of the knees 
and ankles, claimed as joint pain due to an undiagnosed 
illness is denied.  

Service connection for sleep apnea, claimed as headaches due 
to an undiagnosed illness is denied.  

Service connection for dysthymic disorder, claimed as fatigue 
due to an undiagnosed illness is denied.  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



